 


109 HR 2533 IH: To amend section 254 of the Communications Act of 1934 to provide that funds received as universal service contributions and the universal service support programs established pursuant to that section are not subject to certain provisions of title 31, United States Code, commonly known as the Antideficiency Act.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2533 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mrs. Cubin (for herself, Mr. Gonzalez, Mr. King of Iowa, Mr. Radanovich, Mr. Wynn, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend section 254 of the Communications Act of 1934 to provide that funds received as universal service contributions and the universal service support programs established pursuant to that section are not subject to certain provisions of title 31, United States Code, commonly known as the Antideficiency Act. 
 
 
1.Amendment of Communications Act of 1934Section 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:

(m)Application of antideficiency actSection 1341 and subchapter II of chapter 15 of title 31, United States Code, do not apply—
(1)to any amount collected or received as Federal universal service contributions required by this section, including any interest earned on such contributions; nor
(2)to the expenditure or obligation of amounts attributable to such contributions for universal service support programs established pursuant to this section.. 
 
